J-S64004-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

CLARENCE ALLEN BELSAR

                            Appellant             No. 1131 WDA 2014


             Appeal from the Judgment of Sentence June 27, 2014
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0000234-2014


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                      FILED OCTOBER 23, 2014

        Clarence Allen Belsar appeals from the judgment of sentence imposed

in the Court of Common Pleas of Fayette County after he pled guilty to one

count each of luring a child into motor vehicle,1 corruption of minors,2 and

two minor drug charges. On appeal, Belsar challenges the constitutionality

of the registration provisions of the Sexual Offender Registration and

Notification Act (“SORNA”),3 42 Pa.C.S.A. §§ 9791-9799. Upon review, we

affirm.
____________________________________________


1
    18 Pa.C.S.A. § 2910(a).
2
    18 Pa.C.S.A. § 6301(a)(1).
3
  On December 20, 2011, the legislature replaced Megan’s Law with SORNA,
effective December 20, 2012, in order to strengthen registration
requirements for sex offenders and to bring Pennsylvania into compliance
with the Adam Walsh Child Protection and Safety Act, 42 U.S.C.A. § 16901
(Footnote Continued Next Page)
J-S64004-14



        On April 3, 2014, Belsar entered a plea of guilty to the above-

mentioned charges.         Thereafter, the trial court ordered an assessment by

the Sexual Offender Assessment Board, which concluded that Belsar was not

a sexually violent predator (SVP). On June 27, 2014, Belsar was sentenced

to a term of nine to twenty-three months’ incarceration on the conviction for

luring,4 a Tier 1 offense, and was ordered to register as a sexual offender for

a period of fifteen years pursuant to section 9799.23 of SORNA.

        Belsar filed a timely notice of appeal, followed by a court-ordered

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

On appeal, he challenges the constitutionality of the registration provisions

of SORNA. In particular, Belsar asserts that the requirement that he register

for a period of fifteen years is both an illegal sentence and unconstitutional,

where the statutory maximum penalty for the underlying crime is only five

years. We find this claim unavailing.

        We begin by noting that Belsar challenges the constitutionality of a

statute, which presents a pure question of law. Commonwealth v. Turner,

80 A.3d 754, 759 (Pa. 2013).             Accordingly, our standard of review is de

novo and our scope of review is plenary. Id.



                       _______________________
(Footnote Continued)

et seq.    Commonwealth v. Sampolski, 89 A.3d 1287, 1288 (Pa. Super.
2014).
4
    The court imposed no further penalty on the remaining three charges.



                                            -2-
J-S64004-14



       Recently, this Court rejected a nearly identical challenge to the

constitutionality of the SORNA registration provisions. In Commonwealth

v. McDonough, 96 A.3d 1067 (Pa. Super. 2014), the appellant was

convicted of indecent assault, which carries a statutory-maximum penalty of

two years.      Appellant was classified as a non-SVP Tier 1 offender and

required to register as a sexual offender for a period of fifteen years under

SORNA. On appeal, McDonough claimed it was “unconstitutional and illegal

to require an individual to register as a sex offender for 15 years for a crime

that carries a maximum penalty of only two years in prison.” Id. at 1070.

McDonough relied on Commonwealth v. Williams, 832 A.2d 962 (Pa.

2003), in which our Supreme Court upheld the registration, notification and

counseling     requirements        of   Megan’s   Law   II,    but   struck   down    as

constitutionally    infirm   the    penalty    provisions     used   to   enforce   those

requirements. However, McDonough’s reliance on Williams was inapposite,

as the Court explicitly found that the registration and notification provisions

of Megan’s Law II5 were “non-punitive, regulatory measures supporting a

legitimate governmental purpose.”              Id. at 986.     For the same reason,

Belsar’s reliance on Williams is misplaced and his claim is without merit.


____________________________________________


5
  While Williams was decided under Megan’s Law II, prior to the effective
date of SORNA, “the same principles behind the registration requirements
for sexual offenders under Megan’s Law apply to those subject to SORNA.
Namely, to effectuate, through remedial legislation, the non-punitive goal of
public safety.” McDonough, 96 A.3d at 1071.



                                           -3-
J-S64004-14



     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2014




                                 -4-